Palmdale Executive Homes, Corp. 6767 West Tropicana Ave, Suite 207 Las Vegas, NV 89103 April 1, 2011 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Re:Palmdale Executive Homes, Corp. File No. 000-52848 Form 8K/A Gentlemen: In reference to the above mentioned filing the Company hereby acknowledges that: (i) We are responsible for the adequacy and accuracy of the disclosure in the filing; (ii) We are aware that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with the respect to the filing; and (iii) We may not assert the staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or if you desire any additional information, please do not hesitate to telephone Ronald J. Stauber at (310) 556-0080 or the undersigned. Very truly yours, Palmdale Executive Homes, Corp. /S/ Suzette M Major Suzette M. Major President – Chief Executive Office /S/ Tricia A. Nickson Tricia A. Nickson Secretary and Treasurer – Chief Financial Officer
